UNPUBLISHED ORDER
                       Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                            Submitted August 18, 2005*
                             Decided August 24, 2005

                                       Before

                    Hon. RICHARD A. POSNER, Circuit Judge

                     Hon. DIANE P. WOOD, Circuit Judge

                     Hon. TERENCE T. EVANS, Circuit Judge

No. 04-3162

DELBERT HEARD,                                Appeal from the United States
    Plaintiff-Appellant,                      District Court for the Northern
                                              District of Illinois, Eastern Division
      v.
                                              No. 98-C-3512
MICHAEL SHEAHAN, et al.,
    Defendants-Appellees.                     Wayne R. Andersen,
                                              Judge.


                                     ORDER

      Delbert Heard, an Illinois prisoner, filed suit under 42 U.S.C. § 1983, alleging
that Cook County Jail officials were deliberately indifferent to his medical needs by
delaying and eventually denying treatment for a hernia. The district court granted
summary judgment to the defendants after this court vacated and remanded an earlier
dismissal. See Heard v. Sheahan, 253 F.3d 316 (7th Cir. 2001). We now affirm.




      *
       After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 04-3162                                                                               Page 2

       In August 1995, Heard, then a pre-trial detainee, developed a pelvic bulge that
caused him pain after eating. In late September 1995, he requested medical treatment.
Although he was initially scheduled for medical screening in early October, Heard was
not seen by a physician until November. At that time a jail physician concluded that
Heard had a hernia and informed him that surgery was necessary but would not be
scheduled for at least six months. In the interim, the doctor provided Heard with a
scrotal support device and prescription pain medication – measures Heard regarded
as ineffective, because he had been told that his was an inguinal hernia, not a scrotal
hernia.** In December Heard saw another jail physician, who agreed with the first
doctor that the hernia required surgery but informed Heard that surgery would not be
scheduled for at least nine months. Heard saw a “couple more” doctors but did not have
surgery before he was convicted in June 1996 and transferred to the Illinois
Department of Corrections (“IDOC”). Once in the custody of IDOC, a prison physician
also recommended surgical repair for Heard’s hernia, but that recommendation was
overruled by IDOC’s Medical Director.

      In April 1998 Heard filed suit, naming as defendants Michael Sheahan, the Cook
County Sheriff; James Fairman, Executive Director of Cook County Jail; and James
Carey, Cook County Jail Superintendent. After discovery closed, Heard filed for leave
to amend his complaint to add other Cook County defendants, including medical
personnel, and to raise a new official policy claim. The district court denied the
amendment as untimely and futile and granted summary judgment to the existing
defendants. The court reasoned that Heard’s disagreement with his course of
treatment did not amount to deliberate indifference.

       Heard now appeals the district court’s grant of summary judgment and denial
of his motion for leave to amend. We review a district court’s decision to grant
summary judgment de novo. See Morfin v. City of East Chicago, 349 F.3d 989, 996 (7th
Cir. 2003). The Fourteenth Amendment, not the Eighth, protects a pre-trial detainee
from denial of adequate medical care, but our analysis is practically identical to the
Eighth Amendment standard of deliberate indifference. Brown v. Budz, 398 F.3d 904,
910 (7th Cir. 2005). To prevail on a deliberate indifference claim, a prisoner must
demonstrate that he suffered from an objectively serious medical condition and that the


       **
           The difference between the two is less than Heard may have thought. An inguinal
hernia occurs when part of the intestine bulges through a “weak spot in the inguinal canal, which
is a triangle-shaped opening between layers of abdominal muscle near the groin.” See National
Digestive Diseases Information Clearinghouse (NDDIC) (a service of the National Institute of
Diabetes and Digestive and Kidney Diseases), at
http://disgestive.niddk.nih.gov/ddiseases/pubs/inguinalhernia/. A scrotal hernia is defined simply
as “an inguinal hernia which has descended into the scrotum.” Dorland’s Illustrated Medical
Dictionary,
http://www.mercksource.com/pp/us/cns/cns_hl_dorlands.jspzQzpgzEzzSzppdocszSzuszSzcom
monzSzdorlandszSzdorlandzSzdmd_h_09zPzhtm.
No. 04-3162                                                                     Page 3

defendants knew of and disregarded his needs. Gil v. Reed, 381 F.3d 649, 661 (7th Cir.
2004).

       A hernia can be a serious medical condition. Indeed, the Mayo Clinic’s website
reports that “inguinal hernias can lead to life-threatening complications.” See
M a y o C l i n i c . c o m ,          “ I n g u i n a l      h e r n i a , ”       a t
http://www.mayoclinic.com/invoke.cfm?id=DS00364. Heard, however, presents no
evidence that the particular defendants he named in his original complaint knew that
the delays they were contemplating in scheduling surgery created a substantial risk
of medical harm. See Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005); Chapman v.
Keltner, 241 F.3d 842, 845 (7th Cir. 2001). Furthermore, jail administrators like the
defendants are generally entitled to rely on the judgment of medical professionals, see
Perkins v. Lawson, 312 F.3d 872, 875-76 (7th Cir. 2002), because the question of
whether or when a particular treatment is warranted is a “classic example of a matter
for medical judgment.” Estate of Cole by Pardue v. Fromm, 94 F.3d 254, 261 (7th Cir.
1996) (quoting Estelle v. Gamble, 429 U.S. 97, 107 (1976)). Because Heard presented
no evidence that the named defendants acted with deliberate indifference toward his
condition, the district court properly granted summary judgment.

       Finally, Heard had sufficient opportunity during the course of this litigation to
add medical personnel as defendants, and thus, we conclude that the district court’s
denial of his motion for leave to amend because it came too late in the day was not an
abuse of discretion. See Conyers v. Abitz, 2005 WL 1713392, at *5 (7th Cir. July 25,
2005).

                                                                            AFFIRMED.